 



         

Exhibit 10.97

Summary of Compensatory Matters
April 1, 2005 – April 4, 2005

     Bonuses and Salary Adjustments to Named Executive Officers

     On April 1, 2005, the Compensation Committee authorized the payment of
annual bonuses and established salaries for the executives who will be Named
Executive Officers in Andrx’s 2005 proxy statement. Bonuses were based on the
executive’s performance in relation to his individual objectives and Andrx’s
financial performance. Salaries adjustments, if any, were made retroactive to
March 1, 2005.

                          Named Executive Officer   Previous Salary     Current
Salary     Bonus  
Thomas P. Rice
                       
Andrx Corporation CEO
  $ 550,000     $ 550,000     $ 450,000  
 
                       
Angelo C. Malahias
                       
Andrx Corporation President
  $ 440,000     $ 460,000     $ 220,100  
 
                       
Scott Lodin
                       
Andrx Corporation EVP and General Counsel
  $ 420,000     $ 435,000     $ 180,600  
 
                       
Lawrence Rosenthal,
                       
Andrx Pharmaceuticals President
  $ 375,000     $ 385,000     $ 150,000  
 
                       
Daniel Movens,
                       
Anda, Inc. President
  $ 275,000     $ 300,000     $ 145,000  

     Thomas P. Rice Temporary Living Expenses

     On April 4, 2005, the Compensation Committee extended the application of
the Andrx relocation and temporary living expense policy (“Relocation Policy”),
as applied to Mr. Rice, to the earlier of December 31, 2005 or the date his
family relocates to South Florida.

     See, Exhibit 10.92 to the Andrx Corporation Annual Report on Form 10-K for
the year ended December 31, 2004, and incorporated by reference, for a
description of Andrx’s Relocation Policy as applied to Mr. Rice.

